           Case 2:21-cv-00474-RSM-BAT Document 21 Filed 06/14/21 Page 1 of 2




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8    JOSHUA ALLAN JACKSON,

 9                               Plaintiff,                  CASE NO. 2:21-cv-00474-RSM-BAT

10           v.                                              ORDER DENYING PLAINTIFF'S
                                                             MOTION REGARDING
11    JACK WARNER, et al.,                                   ACKNOWLEGMENT OF
                                                             SUMMONS
12                               Defendant.

13          On June 11, 2021, the Court received a motion that Plaintiff submitted via United. States
14   Postal Service. Dkt. 20. Plaintiff's motion requests the Court order Defendants to appear and
15   "acknowledge why he did not respond to the summons served on him." Id.
16          The Court DENIES the motion because Plaintiff filed the motion in violation of the
17   Court's order that he file all documents using the Prisoner E-Filing Initiative required under
18   Court General Order 06-16. Dkt. 11. In the Court's Order, Plaintiff was advised pleadings he
19   filed that were not filed in compliance with the e-filing requirement will be stricken. Id. The
20   Court issued this advisement because every pleading that Plaintiff has filed has not conformed
21   with the E-Filing Initiative, despite four notices by the clerk of court that the filings were
22   improperly filed.
23


     ORDER DENYING PLAINTIFF'S MOTION
     REGARDING ACKNOWLEGMENT OF
     SUMMONS - 1
           Case 2:21-cv-00474-RSM-BAT Document 21 Filed 06/14/21 Page 2 of 2




 1          Additionally, the Court directed service on May 6, 2021, and Defendants filed waivers of

 2   service of summons on June 4, 2021. Plaintiff's motion that Defendants have failed to properly

 3   respond is thus unfounded and lacks merit. The Court accordingly ORDERS Plaintiff's motion

 4   for failure to acknowledge, Dkt. 20, summons is DENIED.

 5          DATED this 14th day of June 2021.

 6

 7                                                              A
                                                         BRIAN A. TSUCHIDA
 8                                                       United States Magistrate Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER DENYING PLAINTIFF'S MOTION
     REGARDING ACKNOWLEGMENT OF
     SUMMONS - 2
